CCA 201000684. Review granted on the following issue:
APPELLANT WAS CHARGED WITH, INTER ALIA, ASSAULT WITH INTENT TO COMMIT MURDER UNDER ARTICLE 134, UCMJ. BUT THE SPECIFICATION FAILED TO ALLEGE THE TERMINAL ELEMENT. THE MEMBERS FOUND APPELLANT NOT GUILTY OF THE CHARGED OFFENSE, BUT GUILTY OF AGGRAVATED ASSAULT UNDER ARTICLE 128, UCMJ, AS A LESSER-INCLUDED OFFENSE. DID THE LOWER COURT ERR IN HOLDING THAT AGGRAVATED ASSAULT IS A LESSER-INCLUDED OFFENSE OF AN ARTICLE 134 *158SPECIFICATION THAT FAILS TO ALLEGE THE TERMINAL ELEMENT?
Briefs will be filed under Rule 25.